HANSEN, Circuit Judge,
dissenting in part.
I respectfully dissent from that part of the court’s opinion which reverses the grant of summary judgment to Mr. Sisneros on his retaliatory transfer claim. In my view, the district court was correct when it held, after reviewing all of the summary judgment record, that there was “not a shred of evidence that Hedgepeth and Nix had any other reason than retaliation for transferring Sisneros from Iowa back to Arizona.” (Appellants’ Addend, at 35.)
The right of inmates to have access to the courts “means that inmates must have a ‘reasonably adequate opportunity to present claimed violations of fundamental constitutional rights to the courts.’” Sterling v. Wood, 68 F.3d 1124, 1126 (8th Cir.1995). Sisneros’s complaints about the English only rule and not being able to take part in the Native American ceremonies were not frivolous claims but raised legitimate First Amendment concerns. The validity of Iowa’s English only rule was recently successfully attacked by a Laotian prisoner. Thongvanh v. Thalacker, 17 F.3d 256 (8th Cir.1994). Cf. Kikumura v. Turner, 28 F.3d 592 (7th Cir.1994), cert. denied, — U.S. -, 115 S.Ct. 1317, 131 L.Ed.2d 198 (1995). Sisneros’s brief contains a representation that the defendants who responded to his motion for contempt of the consent decree in Walker v. Scurr (the method by which he was asserting his right to take part in Native American religious ceremonies) agreed that if he were returned to the Iowa prison, he would be allowed to take part in Native American religious ceremonies. (Appellee’s Br. at 16 n. 2.) Sisneros first brought these claims to the defendants’ attention by Sisneros’s protected use of the prison grievance system. (Appellants’ Addend, at 34.) The record is clear that from the prison administrators’ viewpoint, Sisneros’s use of the prison grievance system to seek redress on his claims was the “complaining” that made him an unwanted “guest” and “obnoxious.” Deputy Warden Hedgepeth testified as follows:
Q. What do you mean by obnoxious?
A, Just kind of like you would expect reasonable behavior, reasonable compliance with being here at ISP because as we have said a time or two, you are a guest, if you don’t like the way the rules are you could have asked to go back and if you don’t like what we are doing here whether it be the rules with respect to writing or anything else, it is just too *754bad, go back to Arizona, so go back there.
Q. But what you mean by obnoxious is he was complaining about things here?
A. Yes, complaining, obnoxious, I guess that they fall in the same category.
* # * *
Q. Is putting in grievances about potential violations of rights being ungracious?
A. I didn’t say it was.
Q. But is it?
A. Filing a grievance is not being ungracious, it is just being totally obnoxious, complaining and all of that sort of stuff and not being willing to accept our rules, that is too bad, but all of that aside, we still can send him home for any reason or no reason.
(Dep. of Paul Hedgepeth, Sept. 29, 1992, at 55; 62-63.)
The district court also correctly applied the “but for” test set out in Goff v. Burton, 7 F.3d 734 (8th Cir.1993), cert. denied, — U.S. -, 114 S.Ct. 2684, 129 L.Ed.2d 817 (1994). Sisneros’s transfer only came about after he had filed legitimate legal actions to contest the prison’s English only rule and the denial of his request to take part in the Native American ceremonies. I respectfully suggest that our court sifts with too fine a sieve in this case when it holds that the “nature of Sisneros’s claims — not simply the fact that he sued to enforce them — made it penologically appropriate to transfer him back to Arizona.” Ante at 752. The record before the district court clearly showed that both the Warden and Deputy Warden found Sisneros to be “ungracious” or “obnoxious” simply because he tried to use the prison grievance system and then the courts to redress his nonfrivo-lous complaints about his treatment at the prison. No other reason was advanced by the defendants. Sisneros had incurred no disciplinary sanctions while confined in Iowa.
With respect to the defendants’ claim to qualified immunity, the court’s reliance on the total discretion given to the receiving state by the Compact to send back a prisoner any time it wants to do so fails to recognize that that discretion cannot be exercised in retaliation for the prisoner’s exercise of his constitutional rights to bring his complaints to a court. Sisneros had the same rights when confined in Iowa as any other Iowa prisoner. See Iowa Code § 247.2(IV) (1991) (currently § 913.2(IV)) (“All inmates who may be confined pursuant to the provisions of the compact ... shall be treated equally with such similar inmates of the receiving state ...”). The law in this circuit was clearly established in 1979 in a ease from Iowa that an Iowa prisoner states a valid cause of action when he alleges he was transferred in retaliation for the exercise of his constitutional right of access to the courts. Garland v. Polley, 594 F.2d 1220, 1223 (8th Cir.1979). That prisoners are protected from retaliatory transfer was also made clear in our later cases decided prior to the events at bar. Murphy v. Missouri Dep’t of Correction, 769 F.2d 502, 503 (8th Cir.1985); Ponchik v. Bogan, 929 F.2d 419, 420 (8th Cir.1991). Because the Iowa prison administrators had to treat Sisneros equally with Iowa prisoners, and because an Iowa prisoner could not be transferred in retaliation for exercising his constitutional right of access to the courts, it follows that Sisneros could not be either, regardless of the amount of discretion given to the receiving state under the Compact.
In my view, a reasonable prison administrator in Iowa, charged with knowing the law governing his conduct, would have known in 1992 that any transfer of a prisoner solely because he had exercised his First Amendment constitutional right of access to the courts was a prohibited retaliatory transfer subjecting the administrator to liability under 42 U.S.C. § 1983.
Accordingly, I respectfully dissent.